   Case 1:19-sw-05499-SKC Document 3 Filed 05/13/19 USDC Colorado Page 1 of 1

  AO 93 (Rev. 11113) Search and Seizure Warrant (Page 2)




                                                                       Return
Case No.:                            Date and time warrant executed:                Copy of warrant and ,inventory left with:
 jq- sw"yt-t'1CJ- S /((       Oi);Oq             ,q        /0.' )OAM                JPtkcrtc\ /-fe/le.r   /SVlSCzY!      8Vi"c/' ,=-If
Inventory made in the presence of: I)            L'          (
                                             v{,\c..(~-b/-fe/le-r
Inventory of the property taken and name of any person(s) seized:

 ; ?h   cV\~   if   )
                        S/ IV   F{lVt vJS2-[ GJJ C G 1
 )/Vlr[        3; <14~1fl)S7'1S'oJ(;'1


                                                                                                       FILED
                                                                                            UNITED STATES DISTRICT COURT
                                                                                                 DENVER, COLORADO
                                                                                                          3:39 pm, May 10, 2019

                                                                                               JEFFREY P. COLWELL, CLERK




-------------------------------------~p~
                                                                    Certification

        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




                                                                                         Executing officer's signature
